Exhibit 10.1

 

AMENDMENT TO AMENDED EMPLOYMENT AGREEMENT

 

This Amendment (“Amendment”) to Amended Employment Agreement is made effective
February 13, 2009, by and between Maurice R. Ferré, M.D. (“Executive”) and MAKO
Surgical Corp. (“Company”).

 

Recitals

 

WHEREAS, Executive and Company entered into that certain Amended Employment
Agreement, dated November 12, 2007 (the “Agreement”); and

 

WHEREAS, Employee and Company, pursuant to Section 10.1 of the Agreement, now
seek to formally amend the Agreement by way of this Amendment;

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in the Agreement and this Amendment,
the parties hereby agree as follows:

 

1.

Section 8.3(i) of the Agreement is hereby deleted in its entirety and replaced
with the following provision:

 

“Become employed by, own, operate, manage, direct, invest in (except through a
mutual fund), or otherwise, directly or indirectly, engage in, or be employed
by, any entity or person which competes with the Business (as hereinafter
defined) within the Territory. For purposes of this Agreement, “Business” shall
mean an image guided surgical device and/or software used in combination with
any surgical robotic device and/or software in the field of orthopedics. For
purposes of this Agreement, “Territory” shall mean the United States of
America.”

 

2.         Except as expressly provided herein, all terms and conditions set
forth in the Agreement to which this Amendment applies, shall remain in full
force and effect. In the event of a conflict between this Amendment and the
Agreement, this Amendment shall be controlling.

 

3.         This Amendment may be executed in counterparts, each of which are
deemed to be original, but both of which together constitute one and the same
instrument. Copies of signatures sent by facsimile transmission are deemed to be
originals for purposes of execution and proof of this Amendment.

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment to be
effective as of the day and year first above written.

 

 

MAKO SURGICAL CORP.

EXECUTIVE

 

 

 

 

 

 

By:

/s/ S. Morry Blumenfeld, Ph.D.

 

By:

/s/ Maurice R. Ferré, M.D.

 

S. Morry Blumenfeld, Ph.D.
Chairman, Compensation Committee

 

Maurice R. Ferré, M.D.

 

 

 

 

 

 

 

 

Date: February 17, 2009

Date: February 17, 2009

 

 

 

4


--------------------------------------------------------------------------------